1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5
                                                   ***
6    BAYVIEW LOAN SERVICING, LLC,                    Case No. 2:17-cv-01016-MMD-NJK
7                                     Plaintiff,                        ORDER
           v.
8
     MARTHA C. TREJO, et. al.,
9
                                  Defendants.
10

11          This dispute involves a homeowner’s association’s foreclosure sale. (See ECF No.

12   1 at 2.) The parties have reached a resolution except with respect to Plaintiff’s claim

13   against Defendant Martha C. Trejo, the borrower who defaulted on the loan with Plaintiff’s

14   predecessor. (See ECF No. 41 at 2.) Before the Court is Plaintiff’s motion for default

15   judgment against Trejo. (Id. at 1.) The Court finds that default judgment is proper. Plaintiff

16   has satisfied the procedural requirements for default judgment under Fed. R. Civ. P. 55(b).

17   The Clerk properly entered a default against Trejo pursuant to Fed. R. Civ. P. 55(a)

18   because Trejo has failed to appear after having been properly served. (ECF No. 37.)

19   Plaintiff has also satisfied the factors for obtaining default judgment articulated in Eitel v.

20   McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

21          It is therefore ordered that Plaintiff’s motion for default judgment (ECF No. 41) is

22   granted. Plaintiff is directed to file a proposed order granting its motion within ten days.

23          It is further ordered that Plaintiff’s motion to file Exhibits B and K under seal (ECF

24   No. 40) is granted.

25          DATED THIS 26th day of February 2019.

26

27
                                                       MIRANDA M. DU
28                                                     UNITED STATES DISTRICT JUDGE
